Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                        FILED
regarded as precedent or cited before                      Oct 29 2012, 8:29 am
any court except for the purpose of
establishing the defense of res judicata,                         CLERK
                                                                of the supreme court,
collateral estoppel, or the law of the case.                    court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

MARK OLIVERO                                      GREGORY F. ZOELLER
Fort Wayne, Indiana                               Attorney General of Indiana

                                                  KARL M. SCHARNBERG
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

AARON SHELTON,                                    )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 02A05-1112-CR-665
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Wendy W. Davis, Judge
                             Cause No. 02D04-1107-FD-943



                                       October 29, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


SHEPARD, Senior Judge
       Aaron Shelton appeals his drug convictions, arguing that the jury impermissibly

heard evidence about his prior bad acts and that the evidence is insufficient to sustain his

convictions. Concluding that Shelton has waived the prior bad acts issue and that the

evidence is sufficient, we affirm.

                         FACTS AND PROCEDURAL HISTORY

       In July 2011, Officer David Klein of the Fort Wayne Police Department was called

to a treatment facility to take a battery report from Terri Soldaat-Heimann. Soldaat-

Heimann told Officer Klein that her son Shelton had battered her a few weeks earlier, had

a methamphetamine problem, and had ordered her to pick up some pseudoephedrine. She

believed he had been making methamphetamine. He already had an active arrest warrant

pending from other events.

       Shelton was around forty years old and periodically stayed with Soldaat-Heimann at

her house. Officers were unable to find him at the house and told Soldaat-Heimann to call

911 if he returned.

       Soldaat-Heimann later called 911, and the police arrived and arrested Shelton.

Soldaat-Heimann brought out a plastic grocery bag of Shelton’s belongings. Among the

items, Officer Dale Llewellyn found a mint tin containing forty-two Xanax pills

(alprazolam), five Adderall pills (amphetamine), one Ativan pill (lorazepam), and a 0.24

gram chunk of methamphetamine.

       The State charged Shelton with possession of meth and two counts of possession of

a controlled substance (one for amphetamine and the other for alprazolam and/or

lorazepam), all as class D felonies.

                                             2
        Shelton waived his right to counsel about a month before his jury trial and thus

represented himself at trial.1 The jury found him guilty as charged, and the court imposed

concurrent three-year sentences, to be served after his sentence in another case. He now

appeals.

                                                ISSUES

        Shelton raises two issues:

        I.      Whether evidence about Shelton’s prior bad acts denied him a fair trial.

        II.     Whether the evidence is sufficient.

                                  DISCUSSION AND DECISION

                                        I. PRIOR BAD ACTS

        Indiana Evidence Rule 404(b) provides that “[e]vidence of other crimes, wrongs, or

acts is not admissible to prove the character of a person in order to show action in

conformity therewith. It may, however, be admissible for other purposes, such as proof of

motive, intent, preparation, plan, knowledge, identity, or absence of mistake or accident . .

. .” The purpose of Rule 404(b) is to prevent the jury from making the “forbidden

inference,” that is, assessing a defendant’s guilt on the basis of other misconduct. Hicks v.

State, 690 N.E.2d 215, 218-19 (Ind. 1997).

        Shelton lists thirty-two instances during trial in which he argues the evidence

violated Rule 404(b). It is unclear whether he is claiming prosecutorial misconduct or

challenging the trial court’s admission of evidence. What is clear, though, is that he failed

to preserve these alleged errors.
1
  We note that a defendant who chooses to represent himself at trial may not assert a Sixth Amendment
ineffective assistance claim based on that representation. See Carter v. State, 512 N.E.2d 158 (Ind. 1987).
                                                    3
       A contemporaneous objection is required to preserve an issue for appellate review.

Bozeman v. State, 526 N.E.2d 1173 (Ind. 1988).              “The overriding purpose of the

requirement for a specific and timely objection is to alert the trial court so that it may avoid

error or promptly minimize harm from an error that might otherwise require reversal, result

in a miscarriage of justice, or waste time and resources.” Camm v. State, 908 N.E.2d 215,

223 (Ind. 2009).

       Shelton failed to object to twenty-one of his thirty-two claims of error and does not

raise fundamental error. These claims are therefore waived. See Godby v. State, 949

N.E.2d 416, 420 (Ind. Ct. App. 2011) (declining to address allegation of error where

defendant did not object at trial and did not claim fundamental error on appeal), trans.

denied.

       As for the eleven instances in which he did object, he did not do so on Rule 404(b)

grounds. See Konopasek v. State, 946 N.E.2d 23, 27 (Ind. 2011) (“[A] defendant may not

argue one ground for an objection to the admission of evidence at trial and then raise new

grounds on appeal.”). We will describe a few representative examples.

            Shelton challenges the prosecutor’s opening statement that Shelton’s

              biological mother called police because he was smoking meth at her house.

              Shelton’s objection was that Soldaat-Heimann was not his biological

              mother.2 He did not address the statement that he was smoking meth.

            He challenges Officer Klein’s testimony that he was called to take a battery

              report from Soldaat-Heimann.         His objection, which appears to be on
2
  According to Soldaat-Heimann, she gave birth to Shelton when she was seventeen, gave him up for
adoption two months later, and reconnected with him when he was eighteen.
                                               4
               relevancy and not Rule 404(b) grounds, was: “For battery – what’s that got

               to do with possession?” Tr. p. 61. Moreover, the challenged statement did

               not even mention Shelton, much less an act of Shelton.

            He challenges Soldaat-Heimann’s testimony that the SWAT team responded

               to her 911 call. Soldaat-Heimann stated, “And so I said, you can either stick

               around or go around the block, I said, but by that time, I guess, SWAT team,

               somebody, came around, police officer, SWAT team.” Id. at 79. Shelton’s

               objection was, “Was it SWAT team or was it not SWAT team?” Id. This is

               not a Rule 404(b) objection.3

            He challenges Officer Llewellyn’s testimony that Shelton had resisted arrest

               before and that he might be under the influence of something.                  In his

               objection, Shelton argued that Officer Llewellyn was speculating and that he

               had never been “arrested for resisting arrest.” Id. at 97. The court sustained

               the objection. Shelton now argues it also should have admonished the jury to

               disregard the statement, but Shelton neither objected on the Rule 404(b)

               grounds he now raises, nor asked the court to admonish the jury or strike the

               statement.

            He challenges Officer Llewellyn’s testimony that he saw lithium batteries in

               Shelton’s truck.     Shelton’s objection was: “I’m not being charged with




3
 Combined with this argument, Shelton challenges Soldaat-Heimann’s testimony that officers arrived to
make sure there was not a methamphetamine lab. However, this testimony came after the court overruled
Shelton’s SWAT team objection, and he made no other objection.
                                                 5
              batteries. Am I being charged with batteries? Batteries aren’t against the

              law to have. Move on. It’s not no batteries are against the law.” Id. at 103.

            He challenges Officer Llewellyn’s testimony that he also found bottles in

              Shelton’s truck, “which are typically used to make methamphetamine.” Id.

              Shelton objected: “Typically? Come on now. That’s in his head.” Id.

              When asked to clarify his objection, he said, “Speculation. I mean, typically,

              bottles. It’s 92 degrees outside. I have a dog. I carry water.” Id. at 103-04.

      In any event, the foregoing contentions about being denied a fair trial because the

jury heard evidence of his prior bad acts must be viewed against the sort of bad acts

evidence the defendant himself elicited from Detective Heath on cross:

      Q.      And you say you used to work in Auburn, huh?
      A.      Yes, sir.
      Q.      You and me had run ins up there, right?
      A.      Yes, we did, sir.
      Q.      Do you recall?
      A.      I do.
      Q.      You do. You do. How’d those go?
      A.      You’d have to be more specific. I don’t know which ones you’re
              referring to.
      Q.      I’[m] afraid I’d be objected [to] if I say anything more than that.
              How’d they – I mean, what was – what was the situation?
      A.      There were several of them.
      Q.      Several. Several. For instance, that you recall of course? Not the
              ones you don’t recall.
      A.      Meth lab that you were found to be in possession of.
      Q.      I was in possession of a meth lab?
      A.      That’s correct.
      Q.      That’s correct. When was this?

                                          *****

      A.      I believe it was in 2003.
      Q.      Why you not with the Auburn Police Department anymore?

                                             6
                                          .* * * * *

       A.     I transferred to Fort Wayne Police Department for – to better my
              career, for more opportunities.
       Q.     To better your career?
       A.     That’s correct.
       Q.     It wasn’t for harassing everybody in DeKalb County, like myself?
              Yay or Nay.
       A.     No. No, sir.
       Q.     No, sir, huh? What’d you come up with? Just one time with one
              meth lab?
       A.     If you could give me just a second, sir. There’s a – several pages
              here.

                                          *****

       A.     Says here, arrest for meth lab violation, possession of cocaine or
              narcotic drug and possession of paraphernalia.

Id. at 142-44. Even if Shelton’s claims had been properly preserved for appeal, the fact

that he elicited such damning evidence on cross renders any alleged error harmless.

                         II. SUFFICIENCY OF THE EVIDENCE

       In reviewing a sufficiency of the evidence claim, we do not reweigh the evidence or

judge the credibility of the witnesses. Wilson v. State, 966 N.E.2d 1259 (Ind. Ct. App.

2012), trans. denied. We consider only the evidence most favorable to the verdict and the

reasonable inferences drawn therefrom and affirm if the evidence and those inferences

constitute substantial evidence of probative value to support the verdict. Id.

       To convict Shelton, the State had to prove beyond a reasonable doubt that he

knowingly or intentionally possessed the drugs without a valid prescription or order of a

practitioner acting in the course of his or her professional practice. See Ind. Code §§ 35-

48-4-6.1(a) (2006) & -7(a) (2011).

                                              7
       Shelton challenges only whether he was the owner of the mint tin with the drugs.

He acknowledges Soldaat-Heimann’s testimony that the items in the bag were his but

nonetheless argues that it was the only evidence tying him to the drugs, that she had

motive to frame him, and that she had prescriptions for some of the pills found in the mint

tin. His sufficiency claim is nothing more than a request to reweigh the evidence. The

evidence is sufficient to sustain his convictions.

                                       CONCLUSION

       For the reasons stated, we affirm Shelton’s convictions.

ROBB, C.J., and BROWN, J., concur.




                                               8